Citation Nr: 0612344	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  97-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral otitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1975 to August 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied entitlement to service connection for 
bilateral otitis as a well grounded claim had not been 
submitted.  In a supplemental statement of the case issued in 
June 2002, the RO denied the claim on the merits.

The veteran presented testimony at a personal hearing at the 
RO in March 1997.  A copy of the hearing transcript was 
attached to the claims file.

In January 2003, the Board initiated development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  Although development had been initiated 
by the Board, the case was subsequently remanded in September 
2003 so that initial consideration of any additional evidence 
obtained would be by the agency of original jurisdiction.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1334 (2003).  

Most recently, in a supplemental statement of the case issued 
in September 2005, the RO continued the denial of entitlement 
to service connection for bilateral otitis.  The claim has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a chronic acquired 
bilateral otitis was shown in service.  

2.  Competent medical evidence of a current diagnosis of 
bilateral otitis is not of record.


CONCLUSION OF LAW

Chronic acquired bilateral otitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and August 
2004; rating decisions in June 1996, February 1998, and May 
1998; a statement of the case in September 1996; and a 
supplemental statement of the case in May 1998 and June 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the adjudication in a September 2005 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Bilateral otitis

The veteran seeks entitlement to service connection for 
bilateral otitis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service medical records show that at the entrance examination 
in October 1975 the veteran denied a history of ear trouble 
and his ears were clinically evaluated as normal.  The 
veteran was treated for external otitis of the left ear in 
October 1981.  Approximately one week later, both ears were 
normal.  In May 1987 he was treated for right serous otitis.  
After several days, his tympanic membranes were normal 
bilaterally and the assessment was resolving ear pain of 
questioned etiology.  A detailed medical history provided in 
May 1988 did not mention ear infections in service or as a 
child.  In November 1990, he was assessed with sinus 
congestion with middle ear dysfunction.  At periodic 
examinations throughout his service, he denied having or 
having had ear trouble and his ears were consistently 
evaluated as normal.  At his retirement examination in June 
1995, he reported having ear trouble and the examiner 
commented on the veteran's use of a hearing aid, but did not 
note the presence of otitis.  Accordingly, the veteran's ears 
are considered to have been in sound condition at the time of 
entrance and chronic otitis is not shown in service. 

A private clinical audiologist wrote in February 1996 that 
the veteran had provided a subjective history of having had 
otitis media the previous December.  Otoscopic observation 
revealed a pink and vacillated left tympanic membrane; 
however, there was no pain, drainage or cerumen in either 
ear.  

The veteran testified in March 1997 as to the symptoms he 
experienced.  He reported having pain and stuffiness in his 
ears when he was in service in Guam.  He testified that, as 
far as he knew, doctors he had seen since service had not 
diagnosed otitis or noted problems with his ears.  

At a VA examination in May 1997, the veteran denied a history 
of recurrent ear infections, drainage, or balance problems.  

VA outpatient treatment records show that in February 2001 
when seen for sinus treatment, there was no ear pain or 
discharge, his ears were clear, and the tympanic membranes 
were intact.  In April 2003, he denied having ear pain; the 
tympanic membranes were shiny, intact, with normal landmarks 
and good movement.  There was no cerumen, fluid, perforation, 
or discharge and they were not opaque or dull.  In October 
2003, he had complaints of ear pain when seen for sinusitis.  
In February 2004, when seen for upper respiratory complaints, 
he had ear pain but no ear discharge.  The ear canals were 
clear and the tympanic membranes were intact and shiny.  

At a VA examination in September 2004, the veteran reported 
having several ear infections as a child and that he again 
had several ear infections in service as an adult.  He 
thought these were likely secondary to his chronic sinus 
issues.  He denied any otorrhea, otalgia, or vertigo.  The 
clinical findings were that both external auricles were 
without deformities and both external auditory canals were 
free of debris, purulence, or edema.  Both tympanic membranes 
were intact without perforations, retraction pockets, middle 
ear fluid, or active middle ear disease.  The examiner noted 
that the veteran was service connected for tinnitus, impaired 
hearing, and sinusitis.  The examination revealed no evidence 
of chronic external or middle ear disease.  The examination 
revealed normal, healthy tympanic membranes with no middle 
ear fluid or active disease present.  No tympanosclerosis or 
retraction pockets were noted indicating chronic middle ear 
disease in the past.  The examiner noted that the service 
medical records indicated that treatment was provided for 
several primarily middle ear infections, which the examiner 
opined were as likely as not actually secondary to the 
veteran's history of chronic sinusitis.  The examiner noted 
that per history, the veteran had several ear infections as a 
child and again his middle ear disease was likely secondary 
to chronic sinus issues.  The examiner concluded that the 
examination failed to reveal any physical examination 
findings of current or previous external or middle ear 
disease.  

As noted, the veteran has claimed bilateral otitis and was 
treated in service on two occasions for otitis.  After review 
of the record, however, the Board finds that the evidence of 
record demonstrates that the veteran has no current diagnosis 
of bilateral otitis.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002).  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  There is no 
competent medical evidence of a current diagnosis of 
bilateral otitis.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorder claimed and his active military 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed bilateral 
otitis.  There is no competent medical evidence that the 
appellant currently has bilateral otitis which has been 
linked to service or to a service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed bilateral otitis 
and any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, supra.  Accordingly, the claim for 
service connection for a claimed bilateral otitis must be 
denied.


ORDER

Entitlement to service connection for bilateral otitis is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


